***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             HUGH F. HALL v. DEBORAH HALL
                       (SC 20181)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.*

                                    Syllabus

The plaintiff appealed to the Appellate Court from the trial court’s judgment
    of civil contempt rendered against him in the course of marital dissolu-
    tion proceedings. Following the commencement of the dissolution
    action, the parties entered into a stipulation, which was approved by
    the trial court and made a court order. The stipulation required that
    certain funds be deposited into a joint account and provided that the
    signatures of both parties were required for withdrawals from that
    account. In contravention of the stipulation, the parties set up a joint
    account that did not require signatures for withdrawals. After the plain-
    tiff withdrew money from the account and placed it in a separate,
    personal account, the defendant filed a motion for contempt, which the
    trial court granted. The trial court thereafter rendered a judgment of
    dissolution, incorporating the parties’ separation agreement, which con-
    tained a provision that they would file a joint motion to open and vacate
    the trial court’s contempt finding. Although the parties subsequently
    filed the joint motion to open and vacate, the trial court denied it. While
    the plaintiff’s appeal to the Appellate Court was pending, that court
    ordered the trial court to issue an articulation, in which the trial court
    stated, inter alia, that its decision to grant the defendant’s motion for
    contempt was predicated on its finding that the plaintiff had violated
    the court’s prior order when he initially deposited funds into the non-
    compliant joint account and on two other occasions when the plaintiff
    made unilateral withdrawals from the account. The plaintiff claimed in
    his appeal to the Appellate Court that the trial court had abused its
    discretion in finding him in contempt without addressing his claim that,
    in violating the court order, he acted in reasonable reliance on the advice
    of counsel. The Appellate Court affirmed the trial court’s judgment,
    concluding that, although the plaintiff testified before the trial court
    that he had consulted with counsel prior to withdrawing funds from
    the joint account, he did not testify that counsel advised him to do so.
    With respect to the trial court’s denial of the parties’ joint motion to
    open and vacate, the Appellate Court determined that, although the
    basis for that motion was that the contempt judgment would have a
    deleterious effect on the plaintiff’s career, the trial court properly denied
    it because the plaintiff had not offered any evidence supporting that
    assertion. On the granting of certification, the plaintiff appealed to this
    court. Held:
1. The Appellate Court correctly concluded that the trial court did not abuse
    its discretion in finding the plaintiff in contempt on the basis of his
    wilful violation of a court order: the plaintiff did not present testimony
    or other evidence during the hearing on the motion for contempt that
    would have adequately apprised the trial court that he intended to claim
    that he acted reasonably in reliance on the advice of counsel, and,
    although the plaintiff did make that claim for the first time in his motion
    for reconsideration of the trial court’s finding of contempt, he failed to
    present sufficient evidence to substantiate his claim; moreover, the trial
    court found three independent violations of the court order by the
    plaintiff, and, even if this court agreed with the plaintiff that his testimony
    regarding his consultations with counsel was sufficient to demonstrate
    that he reasonably relied on the advice of counsel in making the with-
    drawals, he did not testify that he had consulted with counsel prior to
    setting up the noncompliant joint account or that he had done so in
    reasonable reliance on the advice of counsel, and the plaintiff admitted
    that he did not recall raising the issue of the noncompliant account with
    his attorney; furthermore, certain e-mail exchanges between the plaintiff
    and counsel, which the plaintiff offered as evidence in connection with
    his motion for reconsideration, did not support his claim that he acted
    on the advice of counsel but, rather, supported the trial court’s conclu-
    sion that the plaintiff’s dissatisfaction with his attorney’s services was
    not a basis for reconsideration of the court’s finding of wilful contempt.
2. The Appellate Court correctly concluded that the trial court did not abuse
    its discretion in denying the parties’ joint motion to open and vacate
    the finding of contempt: the trial court enjoyed broad discretion in
    determining whether to grant the joint motion to open and vacate, and
    the court was not required to grant the motion merely because the
    parties were in agreement; moreover, the plaintiff failed to offer any
    evidence that the contempt finding would negatively impact his career,
    which, the plaintiff contended, formed the basis for the granting of
    the motion.
      Argued October 17, 2019—officially released April 13, 2020**

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Colin, J.,
issued an order in accordance with the parties’ stipula-
tion; thereafter, the court, Tindill, J., granted the defen-
dant’s motion for contempt and rendered judgment
thereon, from which the plaintiff appealed to the Appel-
late Court; subsequently, the court, Hon. Stanley Novack,
judge trial referee, who, exercising the powers of the
Superior Court, rendered judgment dissolving the mar-
riage and granting certain other relief in accordance
with the parties’ separation agreement; thereafter, the
court, Tindill, J., denied the parties’ joint motion to
open and vacate the judgment of contempt, and the
plaintiff filed an amended appeal with the Appellate
Court, Lavine, Sheldon and Bear, Js., which affirmed
the trial court’s judgment of contempt, and the plaintiff,
on the granting of certification, appealed to this court.
 Affirmed.
  Barbara M. Schellenberg, with whom was Richard
L. Albrecht, for the appellant (plaintiff).
  Thomas P. Parrino and Randi R. Nelson filed a brief
for the Connecticut Chapter of the American Academy
of Matrimonial Lawyers as amicus curiae.
                          Opinion

   KAHN, J. The plaintiff appeals1 from the judgment of
the Appellate Court, which affirmed the judgment of
civil contempt rendered against the plaintiff. The plain-
tiff claims that the Appellate Court incorrectly con-
cluded that the trial court did not abuse its discretion
in (1) finding the plaintiff in contempt of court on the
basis of the wilful violation of a court order, and (2)
denying the parties’ joint motion to open and vacate
the judgment of contempt. We affirm the judgment of
the Appellate Court.
  The Appellate Court set forth the following relevant
facts, which are undisputed. ‘‘The parties were married
on August 10, 1996, and have three children together. On
February 3, 2014, the plaintiff commenced a dissolution
action. The parties subsequently entered into a pen-
dente lite stipulation on October 27, 2014, which pro-
vided in relevant part: ‘The funds currently being held
in escrow [by a law firm] in the approximate amount
of $533,588 shall be released to the parties for deposit
into a joint bank account requiring the signature of both
parties prior to any withdrawals . . . .’ The court,
Colin, J., approved the parties’ stipulation and made it
a court order. After this order, the parties set up a joint
account and transferred the escrow funds into it.
  ‘‘Approximately one year later, on September 23,
2015, the defendant, Deborah Hall, filed a motion for
contempt. She alleged that on September 22, 2015,
the plaintiff committed a wilful violation of the Octo-
ber 27, 2014 court order when he withdrew the sum of
$70,219.99 from the joint account—the balance of the
account at the time—and placed it into a separate, per-
sonal account.2 Following an evidentiary hearing, the
court, Tindill, J., on December 7, 2015, granted the
defendant’s motion for contempt.’’ Hall v. Hall, 182
Conn. App. 736, 738–39, 191 A.3d 182 (2018).
   The plaintiff filed a motion seeking reconsideration
of that decision on December 21, 2015. The trial court,
after hearing oral argument from the parties, denied
the relief requested in that motion on January 4, 2016,
without issuing a written decision. After the court ren-
dered judgment on the defendant’s motion for con-
tempt; see footnote 2 of this opinion; on January 27,
2016, the parties entered into a separation agreement,
which the court, Hon. Stanley Novack, judge trial ref-
eree, accepted on that date and incorporated into the
judgment of dissolution. Section 10 of the separation
agreement provides in relevant part: ‘‘The parties stipu-
late and agree that they will file a joint motion to open
and vacate the findings of contempt in that they believe
such findings could interfere with the parties’ future
employment. . . . The parties understand that this
motion must be filed within four (4) months of each of
the orders and it is within the discretion of the [c]ourt
to act thereon.’’ On January 27, 2016, the plaintiff filed
an appeal with the Appellate Court from the trial court’s
contempt judgment and its January 4, 2016 decision on
his motion for reconsideration.
  On February 1, 2016, relying on § 10 of the separation
agreement, the parties filed a joint motion to open and
vacate the judgment of contempt in part. On March 9,
2016, the trial court, Tindill, J., denied the motion with-
out issuing a written decision. On March 28, 2016, the
plaintiff filed an amended appeal with the Appellate
Court, challenging the denial of the motion to open
and vacate.
   On July 15, 2016, the plaintiff filed a motion requesting
that the trial court articulate, inter alia, the factual and
legal bases for its decision on his motion for reconsider-
ation. The plaintiff’s July 15, 2016 motion for articula-
tion also requested an articulation of the factual and
legal bases for the court’s denial of the parties’ joint
motion to open and vacate the judgment of contempt.
The trial court denied the motion for articulation on
July 27, 2016. On October 26, 2016, the Appellate Court
granted the plaintiff’s motion for review of the trial
court’s denial of the plaintiff’s motion for articulation
and ordered the trial court to issue both an articulation
of the basis for its decision on the plaintiff’s motion for
reconsideration and a written memorandum of decision
setting forth the factual and legal bases for the denial
of the joint motion to open and vacate the contempt
judgment. On January 9, 2017, in compliance with the
order of the Appellate Court, the trial court issued both
a memorandum of decision setting forth the factual and
legal bases for its denial of the joint motion to open
and vacate and an articulation setting forth the legal
and factual bases for its denial of the relief requested
in the plaintiff’s motion for reconsideration. In the trial
court’s articulation, the court clarified that its decision
granting the defendant’s motion for contempt was pred-
icated on its finding that the plaintiff had thrice violated
its October 27, 2014 order: when the plaintiff initially
deposited the funds in the joint account, which did
not comply with the court order, and on two separate
occasions when the plaintiff made unilateral withdraw-
als from that account, $237,643.11 on April 28, 2015,
and $70,219.99 on September 22, 2015.
   The Appellate Court affirmed the judgment of the
trial court. As to the plaintiff’s claim that the trial court
abused its discretion in finding him in contempt without
addressing the plaintiff’s claim of reasonable reliance
on the advice of counsel, the Appellate Court’s review
of the record revealed that, although the plaintiff had
testified that he had consulted with counsel prior to
withdrawing funds from the joint account, he did not
testify that he was advised by his counsel to do so. Hall
v. Hall, supra, 182 Conn. App. 748. In rejecting the
plaintiff’s second claim, that the trial court abused its
discretion in denying the motion to open and vacate
the judgment of contempt, the Appellate Court rea-
soned that, although the basis for that motion was that
the judgment would have a deleterious effect on the
plaintiff’s career, the trial court properly had denied
the motion because the plaintiff had not offered any
evidence supporting that assertion. Id., 755–56. This
certified appeal followed.
                            I
   We first address the plaintiff’s claim that the Appel-
late Court incorrectly concluded that the trial court
acted within its discretion in finding the plaintiff in
contempt on the basis of the wilful violation of a court
order. The plaintiff contends that the trial court abused
its discretion because it failed to consider his testimony
during the hearing on the motion for contempt that,
when he violated the October 27, 2014 order, he was
relying in good faith on his counsel’s advice. The plain-
tiff further claims that the Appellate Court incorrectly
concluded, based on its review of the record, that, dur-
ing the contempt hearing, the plaintiff had not ade-
quately apprised the trial court of his reliance on this
theory. We agree with the Appellate Court’s conclusion
that the record does not support the plaintiff’s claim
that the trial court abused its discretion in failing to
consider whether the plaintiff’s actions were not wilful
because he reasonably relied on the advice of counsel.
As we explain herein, the plaintiff did not present testi-
mony or evidence during the hearing on the motion for
contempt that would have adequately apprised the trial
court that he intended to claim that he acted reasonably
in reliance on the advice of counsel. Although the plain-
tiff did make that claim for the first time in his motion
for reconsideration, he failed to submit sufficient evi-
dence to substantiate the claim and to warrant reconsid-
eration of the contempt judgment.
   The following additional, undisputed facts and proce-
dural history, as set forth by the Appellate Court, are
relevant to our resolution of this claim. ‘‘After the par-
ties set up the joint bank account pursuant to the court’s
October 27, 2014 order, they knew that the account did
not comply with that order ‘the very first day’ they
opened it. More specifically, the joint account they set
up permitted online access and, therefore, did not
require signatures from either party, as required by the
order, prior to the withdrawal or transfer of funds.
The plaintiff testified that banks no longer require dual
signatures on accounts. Nonetheless, the court order man-
dating that the funds be placed in an account ‘requiring
the signature of both parties prior to any withdrawals’
was not modified before the defendant filed her motion
for contempt.’’ Id., 741.
  On April 28, 2015, the plaintiff unilaterally withdrew
$237,643.11 from the joint account and moved the
money to a savings account solely in his name. The
plaintiff testified that he did so because he was con-
cerned that the defendant, who struggled with addiction
and had previously ‘‘squandered funds’’ in connection
with her substance abuse problems, would ‘‘go on
another bender’’ and deplete the money in the joint
account. On September 22, 2015, the plaintiff unilater-
ally withdrew the remaining amount in the joint
account, $70,219.99, and placed it into a separate, per-
sonal account.
   The court heard testimony and received evidence on
the motion for contempt on three separate days, over
the course of several months. During the hearing, the
plaintiff, who is an attorney licensed to practice law in
two states and, at the time of these proceedings, was
employed as a senior vice president of a bank, testified
at various times that he had ‘‘consulted with counsel’’
during the pendency of the case. Specifically, he testi-
fied on two occasions that he had consulted with coun-
sel prior to the September 22, 2015 withdrawal from
the joint account. On November 2, 2015, the court asked
the plaintiff whether he was represented by counsel
when he made the September 22, 2015 withdrawal from
the joint account. The plaintiff responded: ‘‘Yes, I did
consult with counsel.’’ On December 2, 2015, the defen-
dant’s counsel questioned the plaintiff as to why he did
not immediately move the money from the joint account
when he learned in August, 2015, that the defendant
had relapsed. In the context of that line of questioning,
the court asked the plaintiff when he removed the
money from the joint account. The plaintiff responded:
‘‘Sometime in September, [2015], after consulting with
my counsel about the situation.’’
   The plaintiff also testified that, on two occasions,
after discussions with counsel, he had determined not
to unilaterally withdraw money from the joint account
in August, 2015, when he learned that the defendant
had relapsed. The plaintiff offered the following testi-
mony to explain the timing of his withdrawal: ‘‘That’s
when I was discussing with my counsel the appropriate
course of action, because once there was the violation
by [the defendant] of the verbal agreement that we had
online access, where we’d agreed we would just not do
it even though the court order said something different
from what we were doing, we were—we thought [we]
were about to settle the entire case, we felt that it was
best to just see it through. And it was only when the set-
tlement process fell completely apart and she appeared
to be acting erratically, we became more concerned
that something had to be done.’’ When the court subse-
quently asked him what prevented him from withdraw-
ing the funds prior to September, 2015, he testified:
‘‘Nothing prevented me. It was more in discussion with
counsel on what was the appropriate thing to do in that
period of time when we were at the eve of settling the
case.’’
   At one point during the hearing, the plaintiff explained
that, because he had consulted with counsel during the
‘‘entire process,’’ he believed he should not be found
in contempt. Specifically, the plaintiff testified: ‘‘I
believe that what I was doing was in order to comply
with Judge Colin’s orders from October, 2014. And that
I was not utilizing the funds in any way in violation of
the spirit of that agreement and that I took steps to try
and work with [the defendant] to comply with the order,
set up a compliant account, but at that point in time,
there was no further cooperation on her side. Further-
more, I would say throughout the entire process, I was
consulting with counsel about what was the proper
course of action.’’ At the end of the hearing, the parties
waived their right to present argument to the court and
agreed that the record was sufficient to allow the court
to decide the motion for contempt.
   The plaintiff presented no testimony that he con-
sulted with counsel prior to setting up the joint account.
In fact, when the court asked the plaintiff when his or
the defendant’s counsel became aware that the joint
account did not comply with the court order, the plain-
tiff first responded that he could not recall whether he
notified his counsel of the problem. When the court
followed up by asking whether he had contacted his
counsel to explain that he had set up a noncompliant
account, the plaintiff responded that he did not believe
that either he or the defendant had raised it as an issue
with their respective counsel.
   The trial court’s December 7, 2015 memorandum of
decision found that the October 27, 2014 order was
clear and unambiguous, and that the defendant had
engaged in self-help and wilfully violated the order
when he unilaterally withdrew funds from the joint
account on April 28, 2015, and September 22, 2015.3 It
is evident in reviewing the memorandum of decision
that the trial court, at the time it issued its decision,
was unaware of any intent by the plaintiff to raise the
claim that his violations of the order were not wilful
because he reasonably relied on the advice of counsel.
The court summarized its understanding of the argu-
ments advanced by the plaintiff in support of his claim
that the violations were not wilful as follows: ‘‘He offers
a variety of reasons: (1) the original account did not
‘comply’ with the court order in that two signatures
were not required for withdrawal, (2) he learned that
the defendant had relapsed . . . and was using cocaine
and drinking alcohol as of August 13, 2015, (3) the
defendant [had] previously misappropriated tens of
thousands of dollars in marital assets, (4) the parties
were working amicably toward resolution of their dif-
ferences and had reached agreement . . . and (5) the
plaintiff did not wish to pursue the proper legal channels
for compliance with the court order due to exorbitant
legal fees which would only further diminish the marital
estate to be divided.’’ In its decision, the court rejected
each of the arguments it understood the plaintiff to be
advancing and made no reference to any argument by
the plaintiff that his violations of the October 27, 2014
court order were not wilful because he had reasonably
relied on the advice of counsel.
   On December 21, 2015, two weeks after the court
issued its memorandum of decision granting the defen-
dant’s motion for contempt, the plaintiff, representing
himself, moved for reconsideration, arguing that the
court had misapprehended the facts and had failed to
address the issue of whether his actions were not wilful
because he acted in reasonable reliance on the advice of
counsel. In his motion for reconsideration, the plaintiff
conceded that, during the hearing on the motion for
contempt, his counsel did not pursue the theory that
his violations of the court order were not wilful because
he was acting on the advice of counsel. Specifically,
the plaintiff argued: ‘‘During a hearing on the [motion
for contempt] the court inquired of the plaintiff as to
whether in moving funds from the parties’ joint account
he acted on the advice of counsel, to which he testified
that he had. The plaintiff’s counsel did not pursue this
line of questioning and did not raise it in an oral
argument.’’ (Emphasis added.) In his motion for recon-
sideration, the plaintiff claimed for the first time that
his counsel had directed him to move the funds, and
also alleged that his counsel had intentionally concealed
that fact from the court. The plaintiff requested that,
on reconsideration, the trial court consider additional
information—e-mail exchanges between the plaintiff
and his counsel—that he claimed demonstrated that he
relied on the advice of counsel when he withdrew funds
from the joint account in violation of the court order.
In support of his motion for reconsideration, the plain-
tiff alleged that a contempt finding ‘‘could negatively
impact his career and earnings potential.’’ On December
24, 2015, the plaintiff, through his new counsel, filed
an amendment to his motion for reconsideration to
correct the date that he transferred the funds from the
joint account into his personal account.
   In its articulation of the factual and legal bases for
its decision on the plaintiff’s motion for reconsidera-
tion, the trial court noted that, ‘‘[i]n reaching its decision
to deny [the relief requested in] the motion, the court
heard argument from counsel for each party and care-
fully reviewed the motion, the [plaintiff’s] amendment
thereto, and reconsidered the evidence submitted dur-
ing the course of the multiple day hearing.’’4 In reaching
the merits of the plaintiff’s motion for reconsideration,
the trial court rejected the plaintiff’s assertions that
the court had misapprehended the facts and that his
conduct was not wilful because he relied on the advice
of counsel who subsequently refused to report it to
the court. Specifically, the trial court noted that ‘‘the
[plaintiff’s] dissatisfaction with the services and counsel
of his attorney of record during the evidentiary hearing
[on the motion for contempt] is not a basis for reconsid-
eration of the court’s finding of wilful contempt based
on the evidence . . . .’’ The court also rejected the
plaintiff’s reliance on the Appellate Court’s decision in
O’Brien v. O’Brien, 161 Conn. App. 575, 591 n.15, 128
A.3d 595 (2015), rev’d, 326 Conn. 81, 161 A.3d 1236
(2017), in support of the proposition that ‘‘a party may
shield [himself] . . . from a finding of wilful contempt
by showing that [he] relied on the advice of legal coun-
sel.’’ The trial court noted that, contrary to the plaintiff’s
argument, the Appellate Court took no position on that
question in O’Brien. See id. The trial court also noted
that, in light of its factual finding that ‘‘the act of trans-
ferring funds by the [plaintiff] in violation of the court
order was intended to circumvent the [defendant’s]
access,’’ the present case was factually distinguish-
able from O’Brien because, in O’Brien, the trial court
declined to hold the plaintiff in contempt inasmuch as
it found that the plaintiff’s actions were not wilful or
contumacious. The trial court in the present case also
considered it significant that ‘‘the [plaintiff] is a licensed
attorney in New York and Massachusetts and therefore
has a better understanding and appreciation of the law
and legal procedures than the average litigant or layper-
son . . . .’’
   Because the crux of the plaintiff’s claim is that the
trial court abused its discretion in failing to address an
argument that he raised to that court in support of his
claim that his actions were not wilful, we must first
resolve the threshold issue of whether he did in fact
apprise the trial court of that argument. Our review of
the record reveals that the plaintiff’s motion for recon-
sideration was the first time that he had argued that
his actions were not wilful because he undertook them
in reasonable reliance on the advice of counsel to with-
draw funds from the joint account. As we have detailed
in this opinion, at the contempt hearing, the plaintiff tes-
tified on numerous occasions that he consulted or had
discussions with counsel. We agree with the Appellate
Court, however, that the plaintiff has not pointed to
any testimony or any other evidence presented during
the contempt hearing demonstrating that his counsel
advised him to withdraw money unilaterally from the
joint account and that he made the withdrawals in rea-
sonable reliance on that advice.5 Having established
that the plaintiff adequately raised, in his motion for
consideration, his claim that he acted on advice of coun-
sel, we now turn to the claims that he raised before
the trial court and that court’s bases for its contempt
order and subsequent denial of the relief requested in
his motion for reconsideration.
   ‘‘Contempt is a disobedience to the rules and orders of
a court which has power to punish for such an offense.’’
(Internal quotation marks omitted.) In re Leah S., 284
Conn. 685, 692, 935 A.2d 1021 (2007). Our review of a trial
court’s judgment of civil contempt involves a two part
inquiry. ‘‘[W]e first consider the threshold question of
whether the underlying order constituted a court order
that was sufficiently clear and unambiguous so as to
support a judgment of contempt. . . . Second, if we
conclude that the underlying court order was suffi-
ciently clear and unambiguous, we must then deter-
mine whether the trial court abused its discretion in
issuing, or refusing to issue, a judgment of contempt,
which includes a review of the trial court’s determina-
tion of whether the violation was wilful or excused by
a good faith dispute or misunderstanding.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Parisi v. Parisi, 315 Conn. 370, 380, 107 A.3d
920 (2015). ‘‘Whether a party’s violation was wilful
depends on the circumstances of the particular case
and, ultimately, is a factual question committed to the
sound discretion of the trial court. . . . Without a find-
ing of wilfulness, a trial court cannot find contempt and,
it follows, cannot impose contempt penalties.’’ (Citation
omitted.) O’Brien v. O’Brien, 326 Conn. 81, 98–99, 161
A.3d 1236 (2017).
   The trial court found three independent violations of
the October 27, 2014 order by the plaintiff—the opening
of the noncompliant, joint account and the two unilat-
eral withdrawals. Even if we agreed with the plaintiff
that his testimony, during the evidentiary hearing,
regarding his consultations with counsel was sufficient
to demonstrate that he reasonably relied on the advice
of counsel in making the unilateral withdrawals—and
we do not—he did not testify that he had consulted
with counsel prior to setting up the joint account or
that he did so in reasonable reliance on the advice of
counsel. To the contrary, when questioned by the court,
the plaintiff admitted that he did not recall raising the
issue of the noncompliant, joint account with his
attorney.
   Likewise, the plaintiff’s motion for reconsideration
does not support his claim that his conduct was not
wilful because he acted on the advice and at the direc-
tion of his counsel. The evidence proffered in support
of his claim consisted of e-mail exchanges between him
and his counsel. The e-mail exchanges are not entirely
clear because they lack some context, but they do
appear to involve a discussion of whether the plaintiff
should move funds from the joint account without first
obtaining the defendant’s approval. A reasonable read-
ing of them reveals the following: The plaintiff e-mailed
his counsel on September 8, 2015, requesting that a
‘‘motion for permission to control the joint funds’’ be
filed, highlighting that the defendant had taken funds
from the account. In response, on the same day, the
plaintiff’s counsel reminded him that ‘‘[he] suggested
[the plaintiff] move the funds out of [the] Chase
[account] and into a joint account with controls. That
didn’t happen?’’ The plaintiff responded by indicating
that he did not do so because he had been out of town,
had been busy, ‘‘[had] to time things carefully,’’ and
‘‘need[ed] access to that money more than [the defen-
dant did].’’ The plaintiff’s counsel urged him to ‘‘just
move the funds’’ to an account with joint controls in
compliance with the court order, which would obviate
the need for a motion for permission to control the
joint funds, because the plaintiff would then ‘‘have con-
trol. Not exclusive . . . mutual control as the stip[ula-
tion] intended.’’ When the plaintiff continued to insist
on filing a motion for exclusive control over the joint
funds, his counsel responded, ‘‘move funds Monday,
notifying [the defendant]. No motion.’’ The plaintiff’s
counsel also reminded the plaintiff that, although the
stipulation required the defendant to sign off on his
withdrawals from the joint account, it also ‘‘entitled
[the plaintiff to] take [$8000] out a month to pay for
expenses in excess of [his] income . . . .’’ Contrary to
the plaintiff’s claim, it is reasonable to conclude that
the exchanges do not establish that he acted on the
advice of counsel. The e-mail exchanges support the
trial court’s conclusion that the plaintiff’s ‘‘dissatisfac-
tion with the services and counsel of his attorney of
record during the evidentiary hearing is not a basis
for reconsideration of the court’s finding of [wilful]
contempt based on the evidence . . . .’’ Given the
plaintiff’s failure to present sufficient evidence to sup-
port a finding that he acted on advice of counsel,6 the
trial court’s denial of the relief requested in the plain-
tiff’s motion for reconsideration was not an abuse of dis-
cretion.
                             II
   We next consider whether the Appellate Court cor-
rectly concluded that the trial court did not abuse its
discretion by denying the parties’ joint motion to open
and vacate the judgment of contempt. The plaintiff
argues that, in denying the joint motion, the trial court
improperly ignored the stipulation of the parties that
they believed that a contempt finding ‘‘could interfere
with the parties’ future employment.’’ (Internal quota-
tion marks omitted.) We are not persuaded.
   The following additional facts and procedural history
are relevant to our resolution of this question. Consis-
tent with § 10 of the parties’ separation agreement, on
February 1, 2016, within the four month period set by
General Statutes § 52-212a, the parties filed a joint
motion to open and vacate the judgment of contempt.
In the joint motion, the parties submitted that it would
be in the interest of justice for the court to vacate the
findings of contempt as to both parties and to leave
the compliance orders in force. See footnote 2 of this
opinion. The plaintiff’s counsel argued in support of
the motion that a contempt finding would have a del-
eterious effect on the plaintiff’s career. The plaintiff’s
counsel further noted that, as an attorney who ‘‘has
licenses in the securities field,’’ the plaintiff is required
to report to licensing organizations whether he had
been held in contempt. During the hearing on the joint
motion to open, the trial court questioned the plaintiff’s
claim that he was in a unique position because he had
securities certifications and licenses, observing gener-
ally that others are subject to similar oversight and
reporting requirements. The plaintiff did not introduce
any evidence to support his claim that a contempt find-
ing would negatively impact his career.
   In the trial court’s memorandum of decision, issued in
compliance with the order of the Appellate Court, the
court set forth the factual and legal bases for its denial
of the motion to open and vacate the judgment of con-
tempt. The court observed in its decision that there
had been no evidence presented that ‘‘the parties’ circum-
stances are unique or distinguishable such that find-
ings of [wilful] contempt, made after due process of
law in accordance with applicable rules of practice and
statutory authority, should be vacated in the interests
of justice.’’ (Footnote omitted.) The court also noted
that the plaintiff had not argued during the hearing on
the motion for contempt that a finding of contempt
would negatively impact his career.
   We begin by setting forth the principles that guide
our review. ‘‘We do not undertake a plenary review of
the merits of a decision of the trial court to grant or to
deny a motion to open a judgment. . . . In an appeal
from a denial of a motion to open a judgment, our
review is limited to the issue of whether the trial court
has acted unreasonably and in clear abuse of its dis-
cretion. . . . In determining whether the trial court
abused its discretion, this court must make every rea-
sonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Reville v. Reville, 312 Conn. 428, 440, 93 A.3d 1076
(2014).
   The primary basis that the trial court relied on in
denying the parties’ motion to open and vacate the
judgment of contempt was that the plaintiff presented
no evidence to support his claim that a contempt finding
would negatively impact his career. The court also con-
sidered that, prior to arriving at its finding that the
plaintiff had wilfully violated the October 27, 2014 court
order, it had given ample opportunity to the parties to
present argument and to introduce evidence on the
motion for contempt. Based on this record, we conclude
that the Appellate Court correctly concluded that the
trial court did not abuse its discretion in denying the
motion to open and vacate the judgment of contempt.
  We find unpersuasive the plaintiff’s reliance on the
fact that the motion to open and vacate the judgment
of contempt was made jointly and was pursuant to the
parties’ stipulation that they would seek to have the
judgment of contempt vacated. The trial court enjoyed
broad discretion in determining whether to grant the
motion to open and vacate the judgment of contempt—
neither the parties’ joint motion nor their stipulation
narrowed the breadth of that discretion. See O’Brien
v. O’Brien, supra, 326 Conn. 96 (‘‘It has long been settled
that a trial court has the authority to enforce its own
orders. This authority arises from the common law and
is inherent in the court’s function as a tribunal with the
power to decide disputes.’’), citing Papa v. New Haven
Federation of Teachers, 186 Conn. 725, 737–38, 444 A.2d
196 (1982). In O’Brien, this court noted that a trial
court’s enforcement power is ‘‘necessary to preserve
its dignity and to protect its proceedings.’’ (Internal
quotation marks omitted.) O’Brien v. O’Brien, supra,
96–97, quoting Allstate Ins. Co. v. Mottolese, 261 Conn.
521, 530, 803 A.2d 311 (2002); see also Middlebrook v.
State, 43 Conn. 257, 268 (1876) (‘‘[a] court of justice
must of necessity have the power to preserve its own
dignity and protect itself’’). A party to a court proceed-
ing must obey the court’s orders unless and until they
are modified or rescinded, and may not engage in ‘‘self-
help’’ by disobeying a court order to achieve the party’s
desired end. The court was not required to grant the
motion merely because the parties were in agreement.
   The plaintiff points to various aspects of the record
that he claims the trial court and the Appellate Court
should have considered in determining whether he had
offered any evidence in support of his assertion that
his employment would be negatively impacted by the
contempt finding. Specifically, he points to the follow-
ing: (1) the joint stipulation, in which the parties stated
that they believed that the contempt finding could inter-
fere with the plaintiff’s employment, (2) the trial court’s
finding that the plaintiff is an attorney employed as the
senior vice president of a bank, and (3) the defendant’s
representation that she ‘‘would like to move forward
with her life.’’ (Internal quotation marks omitted.) None
of this information calls into question the trial court’s
finding that the plaintiff failed to offer any evidence
that the contempt finding would negatively impact the
plaintiff’s career.
   The plaintiff also argues that, in its memorandum of
decision setting forth the factual and legal bases for
its denial of the joint motion to open and vacate the
judgment of contempt, the trial court improperly dis-
cussed both the possible reasons that may have moti-
vated the defendant to join the motion to open and
vacate, and the amount of time that the court spent
hearing argument and receiving evidence on the motion
for contempt. We find neither of these arguments per-
suasive. The trial court’s decision properly focused on
the failure of the plaintiff to produce evidence that a
finding of contempt could negatively impact his career.
Neither the court’s discussion of the defendant’s possi-
ble motives in agreeing to the stipulation nor its discus-
sion of the amount of time the court allocated to the
contempt hearings calls that determination into ques-
tion.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
    * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins, Kahn and Ecker. Although Justice Mullins was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of the oral argument prior to partici-
pating in this decision.
    ** April 13, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
    1
      This court granted the plaintiff’s petition for certification to appeal,
limited to the following issues: ‘‘(1) Did the Appellate Court properly con-
clude that the trial court did not abuse its discretion in finding the plaintiff
in contempt of court based on the wilful violation of a court order?
    ‘‘(2) If the answer to the first question is ‘yes,’ did the Appellate Court
properly conclude that the trial court did not abuse its discretion by denying
the parties’ joint motion to open and vacate the judgment of contempt?’’
Hall v. Hall, 330 Conn. 911, 193 A.3d 48 (2018).
    2
      ‘‘The plaintiff also filed a motion for contempt on September 24, 2015,
alleging that the defendant violated the same October 27, 2014 order on
various occasions. The court granted the plaintiff’s motion in part and denied
it in part. The defendant did not submit a brief in this appeal and, therefore,
does not challenge the contempt judgment as to her. As discussed in this
opinion, however, the court’s contempt judgment against the defendant is
partially implicated by this appeal insofar as the joint motion to open and
vacate the judgments of contempt sought to vacate the court’s judgments
of contempt rendered against each of the parties. Because the judgment of
contempt against the defendant is not otherwise implicated by this appeal,
however, references in this opinion to the judgment of contempt refers to
the judgment rendered against the plaintiff.’’ (Emphasis omitted.) Hall v.
Hall, 182 Conn. App. 736, 739 n.1, 191 A.3d 182 (2018).
    3
      In a subsection of the memorandum of decision entitled ‘‘Plaintiff’s
Violations of the Order,’’ the court made clear that it considered the plaintiff’s
two unilateral withdrawals from the joint account to have violated the
October 27, 2014 order. Although the court also stated that the joint account
did not comply with the order, it did not expressly state that it found that
the parties had violated the order when setting up the joint account. As we
explained in this opinion, however, the trial court later clarified that it found
that the setting up of the joint account was a violation of the court order.
    The plaintiff does not dispute that his actions violated the October 27,
2014 order.
    4
      Both the plaintiff and the Appellate Court’s decision characterize the
trial court’s denial of the motion for reconsideration as a refusal to consider
his claim that he did not act wilfully because of his reliance on the advice
of counsel and his attachments in support of that claim. Although we under-
stand how the trial court’s summary denial of the motion might lead to the
plaintiff’s conclusion, a review of the record and the trial court’s articulation
of its decision on the motion for reconsideration demonstrates that its order
is more properly characterized as a grant of the motion for reconsideration
but a denial of the relief requested therein. In its articulation, the trial court
specifically referred to and addressed the arguments raised in the motion
for reconsideration, including the plaintiff’s advice of counsel claim.
    5
      The plaintiff argues that the Appellate Court improperly engaged in fact-
finding when it reviewed the record to determine whether he argued to the
trial court that he acted in reasonable reliance on the advice of counsel.
To the contrary, the Appellate Court’s analysis, like our own, focuses on
whether the trial court was adequately apprised of the plaintiff’s intent to
argue that he had acted in reliance on the advice of counsel. The only
available method for resolving that issue is to review the record. The Appel-
late Court properly considered all of the evidence that the plaintiff intro-
duced that arguably could have alerted the trial court to his reliance on
that theory and concluded it was inadequate. Nothing in that analysis
involved fact-finding.
    6
      Because we conclude that the plaintiff did not establish that his actions
were not wilful because he acted in reasonable reliance on the advice of
counsel, we need not resolve whether such a defense would have had merit.
Neither this court nor the Appellate Court has addressed the issue of whether
acting on the advice of counsel is a viable defense in a contempt proceeding.
See Baker v. Baker, 95 Conn. App. 826, 832 n.7, 898 A.2d 253 (2006).